DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Para. 37:  displacement direction (S); minimum gap width (w); maximum gap width (w’).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
First, claim 13 recites “a first oblique surface”, “a second oblique surface”, “a third oblique surface” and “a fourth oblique surface”.  However, the claim does not clearly set forth a feature (or features) relative to which the obliqueness of each of these surfaces is meant to be measured.  In order to expedite examination, Examiner has assumed that the “a first oblique surface”, “a second oblique surface” are required to be oblique to the claimed “first planar surface”; and the “a third oblique surface” and “a fourth oblique surface” are required to be oblique to the claimed “second planar surface” and has examined accordingly.
Second, claim 13 recites the following limitations “wherein the first oblique surface and the second oblique surface lie in a first common plane” and “wherein the third oblique surface and the fourth oblique surfaces lie in a second common plane”. However, it is not clear from the claim or the disclosure what is meant by “common plane”, as none of the surfaces with the claimed relationship appear to have surfaces in a same plane.  However, it does appear from a cross-sectional perspective that there are “points” on the surfaces at issue in cross-sectional views that can be said to be on a common plane even if the surfaces themselves are not on a common plane.  In order to expedite examination, Examiner has assumed that each of the surfaces in the relationship having at least one point on a common plane meets the claim limitation and has examined accordingly. 
Third, claim 1, line 18 recites the limitation “the two gap delimiting bodies”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to recite “wherein the first and second gap delimiting bodies” and has examined accordingly.
Claim 23 recites “a transport direction”.  However, it is unclear which transport direction is being references.  In order to expedite examination, Examiner has assumed that it is a transport direction of a substrate guided into or out of the substrate treatment device and has examined accordingly.
In all instances, correction and/or clarification is requested.

Allowable Subject Matter
Claims 13-15 and 21-23 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
U.S. Patent No. 5,266,116 to Fujioka et al. discloses first and second gap delimiting bodies.  U.S. Patent Pub. No. 2003/0010291 to Song teaches providing gap delimiting bodies having respective oblique abutting surfaces for the purpose of preventing byproducts from accumulating on abutting surfaces thereby maintain sealing characteristics for a long time.  Also, U.S. Patent and Patent Pubs. 6,716,288; 2009/0084316 and 2015/0140211 disclose use of obliques surfaces for sealing and/or gap delimiting bodies.  However, none of cited prior art that was located appeared to fairly suggest the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-15 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See above with respect to potential allowable subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716